Citation Nr: 1211264	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  07-33 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to an initial (compensable) rating for bilateral hearing loss from October 4, 2006 to September 24 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, and awarded a noncompensable rating, effective October 4, 2006.  The Veteran disagreed with the rating provided, and the current appeal ensued.  

The instant claim was remanded by the Board in September 2011 for further development.  By rating decision of December 2011, the AMC/RO increased the Veteran's noncompensable rating from noncompensable to 30 percent, effective September 24, 2011.  


FINDINGS OF FACT

1.  From October 4,  2006 to June 5, 2007, the Veteran's bilateral hearing loss was been manifested by no more than level VIII in his right ear and level I in his left ear.  

2.  From June 5, 2007 to September 24, 2011, the Veteran's bilateral hearing loss was manifested by no more than level VI level in the right ear and level II in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss from October 4, 2006 to June 5, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  

2.  The criteria for a 10 percent rating, and no more, for bilateral hearing loss from June 5, 2007 to September 24, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for bilateral hearing loss was granted in a rating decision of April 2007.  He appealed the assigned noncompensable disability rating.  The Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claims.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records,  private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment records, private treatment record, and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.

The Veteran was afforded a VA examination in March 2007.  The record also includes the report of a June 2007 hearing consultation.  Initially, the June 2007 consultation report did not provide measured puretone threshold readings.  The claim was remanded for those results.  Those findings are now associated with the claims folder.  The Board now finds the above VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The Veteran was offered the opportunity to testify at a Board hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Bilateral hearing loss

Service connection for bilateral hearing loss was granted by rating decision of April 2007.  A noncompensable  rating was awarded, effective October 4, 2006.  The Veteran appealed the noncompensable rating.  By rating decision of December 2011, the noncompensable rating for bilateral hearing loss was increased to 30 percent disabling, effective September 24, 2011.  

In a letter dated January 2012, the Veteran indicated that happy with the 30 percent rating that was assigned for his hearing loss.  His representative followed in February 2012 by specifying that the Veteran was "satisfied" with the 30 percent rating.  However, the Veteran and his representative indicated that still wanted to be considered for a compensable rating prior to September 24, 2011.  As the Veteran has expressed satisfaction with the 30 percent rating, the Board finds that the issue of entitlement to a disability evaluation in excess of 30 percent bilateral hearing, for the period from September 24, 2001, is no longer the subject of appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The issue on appeal is limited to entitlement to a compensable rating for bilateral hearing loss from the period of October 4, 2006 to September 24, 2011.  Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011). 

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208   (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2011).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran was seen by an audiologist at Tri-State Hearing and Audiology.  He underwent an audiological evaluation in September 2006.  Otoscopic examination revealed clear ear canals.  Air and bone conduction testing showed a mild sloping to a severe sensorineural loss.  Speech discrimination at the Veteran's most comfortable listening level was 50 percent in the right ear, 80 percent in the left ear, and 90 percent, binaurally.   According to AMA guidelines, this equated to a 37.5 percent loss in the left ear, 41.2 percent loss in the right ear, and 38.1 percent loss, binaurally.  This was a 13 percent impairment of the whole person.  It was recommended that the Veteran continue to use amplification.  While probative for establishing the presence of a hearing loss disability, the report does not include the pertinent data to assign a rating.

The Veteran underwent VA examination in March 2007.  He contended that his hearing loss and tinnitus was due to hazardous noise in service.  He did not receive treatment for hearing loss or tinnitus in service.  He was treated for hearing loss in the right ear in December 1976 (14 years after service).  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
50
60
65
RIGHT
60
80
80
75

Average pure tone thresholds were 73.75 in the right ear, and 53.75 in the left ear.  The Maryland CNC word list revealed 56 percent on the right and 96 percent on the left.  The diagnoses were mild to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner stated that if the problem was treated, it would not cause a change in the hearing threshold level.   

By intersecting the column in Table VI for average puretone decibel loss falling between 74 and 81 with the line for percent of discrimination from 52 to 58, the resulting numeric designation for the right ear is level VIII.  By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is level I.  The Veteran's  right ear is assigned a level VIII hearing acuity combined with level I hearing acuity for the left ear equates to a noncompensable percent evaluation.  38 C.F.R. § 4.85, Table VII.  


Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI of Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

According to Table VIa, the puretone threshold average for the right ear is assigned level VI.  The puretone threshold average for the left ear continues to be the same as before since the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was not at 55 decibels or more.  Therefore, it remains assigned to level I.  When level VII and level I are combined, this continues to equate to a noncompensable evaluation.  The Veteran's bilateral hearing is rated the same when the right ear is rated under Table VIa with an exceptional pattern of hearing impairment.  

The Veteran underwent a VA audiology examination in June 2007.  It was noted that he was evaluated in March 2007 and he reported no changes in his previously reported history.  He stated he had two Beltone hearing aids that were purchased in 2002.  He indicated that he had recent constant repair issues.  If deemed appropriate, he would like a set of hearing aids from VA.  It is important to note that the claim was remanded in September 2011 in an effort to obtain the puretone threshold readings that were not initially associated with the claims folder.  Those findings were later associated with the claims folder.  

Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
50
55
60
RIGHT
50
75
70
70
 
Average pure tone thresholds were 52.50 in the left ear and 66.25 in the right ear.  Speech recognition performed with the Maryland CNC word list revealed 72 percent in the right ear and 84 percent in the left ear.  He was found eligible for hearing aids from VA.  

By intersecting the column in Table VI for average puretone decibel loss falling between 66 and 73 with the line for percent of discrimination from 68 to 74, the resulting numeric designation for the right ear is level VI.  By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 84 to 90, the resulting numeric designation for the left ear is level II.  The Veteran's right ear is assigned a level VI hearing acuity combined with level II hearing acuity for the left ear equates to a 10 percent evaluation.  

The provisions of 38 C.F.R. § 4.86(a), do not apply in this regard as neither ear has puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) at 55 decibels or more.  

VA outpatient treatment records of May 2007 to May 2011 were obtained and associated with the claims folder.  The Veteran was seen at various examinations during this period for readjustment of hearing aids and broken hearing aids.  In May 2011, he requested an audiology examination because he stated that his hearing had worsened over the prior two years.  He underwent a September 2011 VA audiology examination which showed an increase in hearing loss.  

The Veteran states that his hearing loss is worse than his current rating reflects.  He complains of difficulty communicating with his wife and other people.  However, under the law, VA may only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  In the context of the evaluation of service-connected hearing loss, the Courts have observed that rating criteria are employed through "mechanical application," as applied to clinical test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of hearing impairment is not the Veteran's subjective determination of hearing loss or the use of hearing aids; it is the audiological test results.  Moreover, the Board notes that the Veteran has previously acknowledged/argued that the data collected from the June 2007 hearing evaluation supports the assignment of a 10 percent rating.  See Statement of Veteran, October 2007.  A similar argument was presented by the Veteran's representative in February 2008.

In sum, the evidence is against an initial increased rating for bilateral hearing loss, from the period of October 4, 2006 to June 5, 2007.  A 10 percent rating, and no more, is warranted from June 5, 2007 to September 24, 2011.  These staged ratings were warranted as his hearing loss was not at a compensable level prior to his June 5, 2007 VA audiology examination.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

No assertion has been made that the March 2007 examination was necessarily defective or that it failed to address the function effect the Veteran's hearing loss had on his life.  In the June 2007 VA hearing evaluation, the Veteran complained of constant tinnitus, for which he is service-connected, and denied all other ear-related symptoms.  The examiner stated that due to the symmetrical speech discrimination scores and the lack of retrocochlear symptoms reported by the Veteran, he was not referred to the ENT clinic in Nashville, Tennessee.  He was however, deemed eligible for hearing aid services via VA.  

Therefore, the functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The criteria provides for higher ratings, as has been explained thoroughly herein.   The currently noncompensable rating from October  4, 2006 to June 5, 2007 and the 10 percent rating from June 5, 2007 to September 24, 2011 adequately describes the severity of the Veteran's symptoms for this disability during the appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet.App. at 111.   

Finally, although the Veteran has submitted evidence of a medical disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities  has not been raised.  See Rice v. Shinseki, 22 Vet.App. 477 (2009); Roberson v. Principi, 251 F.3d. 378 (Fed. Cir. 2001).  


ORDER

An initial compensable rating from October 4, 2006 to June 5 2007, for bilateral hearing loss is denied.  

A rating of 10 percent, and no more, from June 5, 2007 to September 24, 2011 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


